Case 1:18-cv-02185-LJL Document 273-44 Filed 04/06/20 Page 1 of 4




                     Exhibit PPP
4/5/2020              Case 1:18-cv-02185-LJL
                                      Mobilizing the Document
                                                     public needed to273-44       Filed 04/06/20
                                                                      end violence|Comment             Page 2 of 4
                                                                                           HK|chinadaily.com.cn

                     Sun, Apr 5, 2020                                       中文    US      EUROPE      ASIA PACIFIC                        Go   Adv Search




     Home    China    World    Business   Sports   Life   Entertainment   Photo   Video     Opinion    Forum    Cartoon   Language Tips




                                                               US    EUROPE   AFRICA      ASIA




www.chinadaily.com.cn/hkedition/2019-08/09/content_37500135.htm                                                                                             1/3
4/5/2020                   Case 1:18-cv-02185-LJL
                                           Mobilizing the Document
                                                          public needed to273-44       Filed 04/06/20
                                                                           end violence|Comment             Page 3 of 4
                                                                                                HK|chinadaily.com.cn

   Home / HK Edition / Comment HK
                                                                                                             Most Viewed        Today's Top News


     Mobilizing the public needed to end violence
      Updated: 2019-08-09 07:36

     By Ip Kin-ming(HK Edition)
                                                                                                             Video      Slide   Podcast     Pictures
           Print           Mail       Large Medium Small                              分享按钮        0

     Constant and escalating riots have put Hong Kong in the most serious circumstances since
     China resumed the exercise of sovereignty in 1997. At this moment, we should strive to mobilize
     a wide array of social forces to end the violence and chaos. Most people in Hong Kong long for
     stability. Indeed, this is the mentality that forms the fundamental social conditions for law and
     order in a society.                                                                                         Pass It On: Keeping          Wuzhen: New Tech In
                                                                                                             Blue Calico Alive            The Ancient Town
     First of all, it is necessary to let positive voices be heard. We need to make use of the available
     media tools to present the truth to the public, distinguish right from wrong, in a bid to win back
     our say from the hostile forces and the opposition camp. The current so-called anti-extradition           Hot Topics
     law amendment movement in Hong Kong has already morphed into something that has nothing
     to do with either the amendment bill or the five demands initially raised by the protesters.             Geng Jiasheng, 54, a national master technician
     "Liberate Hong Kong, revolution of our times" has become the source of turmoil. The prosperity           in the manufacturing industry, is busy working
     we now enjoy is the result of the great efforts of several generations - including ours. Young           on improvements for a new removable
     rioters have no right to sabotage the hard-earned fruits of our toil. Even if they succeeded in          environmental protection toilet, a project he has
                                                                                                              been devoted to since last year.
     destroying Hong Kong as it is, what kind of "new Hong Kong" can they establish? Have we ever
     thought that the violence we condone today will deprive our next generation of a peaceful
     environment for their development? Moreover, "one country, two systems" will also be destroyed
     by these aggressive radicals.                                                                           Specials

     Facts speak for themselves. It is necessary to extensively report on the radicals' illegal activities
     and violence. The daily press conference held by the police provides a good opportunity to
     interact with members of the public and help emphasize the truth. It is suggested that police
     present photos and videos as evidence to expose the offensive weapons and violence of the
     rioters. Snapshots and video clips of people clad in black attacking the police and citizens will
     help the public understand their violent nature and the danger they pose.
                                                                                                             Xi's push to eradicate         1000 days: Deepening
     The damage done to people's livelihoods and the city's infrastructure is too ghastly to                 poverty                        reforms
     contemplate. The government's interdepartmental press conferences should inform the public of                                                              more
     destruction to public facilities and damage to law and order, along with the impact on people's
     livelihoods, so they will realize the harm being inflicted on Hong Kong.

     Furthermore, we must encourage the public to say "no" to violence! When violent activities
     began, some are willing to hold their peace and be part of the silent majority, hoping it would just
     be a short nightmare. To their dismay, violence has persisted in the past two months with
     escalating intensity. Under such circumstances, continued silence will only let Hong Kong go
     down the drain. Recently, some courageous citizens risked getting beaten to express their
     opposition against violence in the MTR and on blocked highways. They are indeed admirable
     and worthy of our support. The incident where a number of Fujian people emerged to protect
     their district by clearing road obstructions in North Point also demonstrated that, for most of the
     residents, their patience is wearing thin. Although we do not support using violence to curb
     violence, the fact that more people have come forward to express their opinions is a wake-up call
     for those ill-informed radicals who only read messages on the Lihkg website and Telegram and
     assume most Hong Kong people support their actions. In particular, when the mobs tossed the
     national flag into the sea twice and only to find it hoisted again by other members of the public, it
     sends the message that justice will prevail over evil. The handful of people who defied national
     sovereignty and "one country, two systems" will be brought to justice, and disowned by the whole
     nation.

     Finally, the patriotic groups who love Hong Kong should act to nip the violence in the bud. These
     days we have seen the opposition camp side with violence, exploit the radical youth to reap
     political benefits for themselves and obstruct police law enforcement efforts. We need to act in
     the exact opposite way the protesters do. We need to promote anti-violence and show a contrast
     between the constructive actions of the pro-establishment camp and the destructive deeds of the
     opposition camp.

     We can organize a youth forum to have rational discussions about the way forward for Hong
     Kong. We can also help the grassroots whose livelihoods have been affected by the unrest. We
     cannot give up on bringing back positive vibes to a society plagued by violence, as it will let more
     people tired of aggression come forward to restore law and order.

     The author is a Hong Kong member of the National Committee of the Chinese People's Political
     Consultative Conference. This is an excerpt translation of his Chinese article published earlier in
     Hong Kong Commercial Daily.

                                                                         (HK Edition 08/09/2019 page11)




www.chinadaily.com.cn/hkedition/2019-08/09/content_37500135.htm                                                                                                        2/3
4/5/2020                      Case 1:18-cv-02185-LJL
                                              Mobilizing the Document
                                                             public needed to273-44       Filed 04/06/20
                                                                              end violence|Comment             Page 4 of 4
                                                                                                   HK|chinadaily.com.cn

        China                                  Business                                 World                             Life                             Entertainment                   Sports
           Politics                            Economy                                  Asia & Pacific                     Travel                           Celebrities                     China
           Society                             Companies                                Americas                           food                             Movies                          Stars
           Sci-Tech                            Policy                                   Europe                             Theater                          Music                           Golf
           People                              Opinion                                  Africa                             Books                            Television                      Tennis
           China Scene                         Markets                                  Middle East                        Heritage                         Specials                        Other Sports
           Hot Issues                          Green China                              Around the World                   Hot Pot                                                          Columnists
           Beijing                             Industries                               Newsmakers                         X-ray
           City Special                        Special Coverages
           Special Coverages
        Opinion                                Forum                                    Photo                             Video                            Language Tips
                                                                                                                                                                                           Mobile
           Editorals                           News Talk                                China                              News                             Bilingual News
                                                                                                                                                                                            iPad
           Op-Ed Contributors                  Leisure Time                             World                              Big Talk                         Hot Words
                                                                                                                                                                                            iPhone
           Columnists                          English Study                            Sports                             China Lite                       Buzzwords
                                                                                                                                                                                            Kindle
           Web Comments                        Overseas Students' Family                Odd                                Tradition Mission                Translation
                                                                                                                                                                                            Android
           Specials                            Europe Discussion                        Photographers                      Focus                            Audio
                                                                                                                                                                                            Blackberry
           From Chinese Press                                                           Share your photos                                                   Movie English
           From Overseas Press                                                                                                                              Survival English
           From the readers                                                                                                                                 Study Abroad




   Partners : | State Administration of Foreign Experts Affairs|QQ International|Peopleforum|workercn.cn|womenofchina.cn|
   Media : | GMW.cn|Ecns.cn|qstheory.cn|People's Daily Online|xinhua.net|China.org.cn|cntv.com|CRI.cn|CE.cn|Youth.cn| ChinaTaiwan.org|
   Portals : | www.chinaso.com|Sina|Sohu|Tencent|
   Organizations : | China US Focus|FrenCham|CPAFFC|Gov.cn|eBeijing|AmCham|




                                                                           | About China Daily | Advertise on Site | Contact Us | Job Offer |

    Copyright 1995 - 2010 . All rights reserved. The content (including but not limited to text, photo, multimedia information, etc) published in this site belongs to China Daily Information Co (CDIC). Without written
                         authorization from CDIC, such content shall not be republished or used in any form. Note: Browsers with 1024*768 or higher resolution are suggested for this site.



                                                      License for publishing multimedia online 0108263           Registration Number: 20100000002731




www.chinadaily.com.cn/hkedition/2019-08/09/content_37500135.htm                                                                                                                                                             3/3
